Citation Nr: 1700840	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  11-00 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUE

Whether there was clear and unmistakable error (CUE) in a July 1970 rating decision that denied service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, attorney  



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California that dismissed a claim by the Veteran asserting CUE in a July 1970 rating decision that had denied service connection for a "nervous condition."  

During the course of the appeal the file was transferred to the RO in Wichita, Kansas, which is currently VA's Agency of Original Jurisdiction (AOJ).

In September 2014, the Board reviewed the case and dismissed the appeal, based on a determination that the claim had been subsumed by a previous Board decision in December 2001 that found no CUE in the July 1970 rating decision.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Court issued a Memorandum Decision that vacated the Board's September 2014 action and remanded the case back to the Board for further consideration.

The Board also issued a separate decision in September 2014 that dismissed a second CUE claim by the Veteran (specifically, the Veteran asserted CUE in the December 2001 Board decision cited above).  That decision by the Board was also vacated by the Court's May 2016 Memorandum Decision, but the Court dismissed the Veteran's appeal as to that issue.  Accordingly, the question of whether there was CUE in the December 2001 Board decision is no longer before the Board.    

The Board notes the Veteran recently perfected an appeal regarding the issue of competency to handle disbursement of funds (rating decision in August 2015, Notice of Disagreement received in November 2015, Statement of the Case issued in November 2016 and Substantive Appeal received in December 2016).  This issue is not yet ripe for Board review.  When an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  As the required notifications have not been sent in regard to the issue of competency, the Board declines to take any further action on that issue at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  The issue of competency to handle disbursement of funds will be the subject of a later Board decision as appropriate.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court's Memorandum Decision held that the Board exceeded its jurisdiction by addressing the merits of the Veteran's September 2005 request for revision of the July 1970 rating decision (as denied by the RO's March 2009 rating decision on appeal) because the AOJ has never issued a Statement of the Case (SOC) responding the Veteran's Notice of Disagreement (NOD) in March 2010.  The Court thereupon vacated the Board's decision and remanded the case to the Board for the purpose of having the AOJ issue an SOC, citing Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).   

The Board is bound by the findings of the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (holding that under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).

Accordingly, the case is REMANDED for the following action:

Issue to the Veteran and his representative an SOC on the issue of whether there was CUE in a VA rating decision in July 1970 that denied service connection for a psychiatric disorder.  This issue should be returned to the Board only if the Veteran submits a timely Substantive Appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


